 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5" Floor
New York, NY 10004-2112
For General] Information: (800) 669-4000
TTY: (800}-669-6820
District Office: (212) 336-3636
General FAX: (212) 336-3625

 

Via email:

mmesidor@tpglaws.com

sttiohnson@hanover.com

Julia Gimmi

Re: Julia Gimmiv. South Island Family Medical, LLC
EEOC Charge No.: 520-2021-01232

Dear Ms. Gimmi,
Enclosed is the Notice of Right(s) to Sue that you requested for the above-cited file.
On behalf of the Commission,

Digitally signed by Dolanda

Dolanda Young *s for May 26, 2021

Date: 2021.05.26 18:46:40 -04'00'

 

 

Judy Keenan, Dated
New York District Director

Marjorie Mesidor, Esq.

PHILLIPS & ASSOCIATES, PLLC
585 Stewart Avenue, Suite 4710
Garden City, NY 11530

Stephanie Johnson, Esq.

Legal Counsel For

South Island Family Medical, LLC
3 California Place South

South Island Park, NY 11558

Enc.

 
